Citation Nr: 1730123	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  07-16 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to October 8, 2014, and in excess of 60 percent thereafter, for chronic bronchitis, with chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to March 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In August 2015, this matter and the issue of entitlement to a total rating based on individual unemployability due to service-connected disability were remanded for additional development.  

While the matter was in remand status, in a December 2016 rating decision, the RO granted a total rating based on individual unemployability due to service-connected disability, effective October 8, 2014.  The record currently available to the Board contains no indication that the Veteran appealed the effective date assigned by the RO.  

While the matter was in remand status, in a January 2017 rating decision, the RO increased the rating for the Veteran's bronchitis with COPD to 60 percent disabling effective October 8, 2014, the date the Veteran's representative stated that the Veteran's symptoms had worsened.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to July 22, 2009, the Veteran's service-connected lung disability was manifested by PFT testing results that indicated FEV1 of 82% predicted and FEV1/FVC of 87.  

2.  Prior to October 8, 2014, the Veteran's service-connected lung disability was manifested by PFT testing results that, at worst, indicated FEV1 (post-bronchodilator) of 74% predicted, and FEV1/FVC (post-bronchodilator) of 66.4.

3.  From and after October 8, 2014, the Veteran's service-connected lung disability was manifested by PFT testing results that indicated FEV1 (post-bronchodilator) of 45% predicted, and FEV1/FVC (post-bronchodilator) of 98%.


CONCLUSIONS OF LAW

1.  Prior to July 22, 2009, the criteria for a rating in excess of 10 percent for service-connected bronchitis and COPD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Codes 6600, 6604 (2016). 

2.  From July 22, 2009 to October 8, 2014, the criteria for a 30 percent rating service-connected bronchitis and COPD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Codes 6600, 6604 (2016). 

3.  From and after October 8, 2014, the criteria for a rating in excess of 60 percent for service-connected bronchitis and COPD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Codes 6600, 6604 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In August 2015, this matter was remanded for additional development, to include additional identified medical evidence, and an additional VA examination.  A letter was sent to the Veteran dated in September 2015 and again in January 2016 with respect to the additional evidence.  However, there was no response from the Veteran.  A VA examination was afforded the Veteran dated in November 2016 that addressed the Board's remand requests.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand directives.   D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.   Increased rating.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision pertaining to the scar disability is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
The section of the Rating Schedule for evaluating the respiratory system provides that respiratory disorders rated under Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability, with elevation to the next higher evaluation if the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.96 (a).

Prior to October 8, 2014, the Veteran's chronic bronchitis and COPD was assigned a 10 percent evaluation under Diagnostic Codes 6600 (bronchitis, chronic) and 6604 (COPD).  From October 8, 2014, the Veteran's lung condition has been evaluated as 60 percent disabling.   In this regard, the Board notes that the Veteran has had a 10 percent evaluation for his condition since March 1963, over 20 years ago.  The 10 percent rating is therefore protected.  See 38 C.F.R. § 3.951 (b) (2016).    

Diagnostic Codes 6600 and 6604 provide a 10 percent evaluation for pulmonary function tests (PFTs) that show FEV-1 of 71 to 80 percent predicated, or; a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicated.  

A 30 percent evaluation requires FEV-1 of 56 to 70 percent predicated, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicated. 

A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicated, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicated, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC of less than 40 percent, or; DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6600 and 6604.

When evaluating respiratory conditions based on PFTs, post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. § 4.96 (d)(5).   Additionally, when there is a disparity between the results of different PFT's so that the level of evaluation would differ depending on which test result is used, the evaluation is to be assigned based on the test result that the examiner states most accurately reflects the level of disability.  See 38 C.F.R. § 4.96 (d)(6).

On VA examination in February 2006, the Veteran reported that he suffered from chronic bronchitis.  The Veteran reported cough, purulent sputum, orthopnea, and shortness of breath with walking.  He also indicated that he would get infections from the respiratory condition which would require antibiotics and bed rest and treatment by a physician 6 to 8 times per month.  The Veteran indicated that he used anti-inflammatory inhalers and bronchodilator by inhalation daily.  The examiner found that there was no functional impairment noted from the condition, but that the Veteran had missed work four times per year.  Examination revealed bilateral bronchial breath sounds with no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  Pulmonary function testing showed FEV1 (post-bronchodilator) of 82% predicted, and FEV1/FVC (post-bronchodilator) of 87%.  Chest x-rays showed mild hyperinflation of the lungs.  After examination, the Veteran was diagnosed with chronic bronchitis. 

On examination in July 2009, the Veteran was diagnosed with chronic bronchitis and chronic COPD.  The veteran reported symptoms that included loss of appetite,
coughing, thick yellowish sputum, and having to sleep almost upright at night because shortness of breath occurs if he lies down.  The Veteran also reported that shortness of breath would occur after walking 1-2 city blocks.  The Veteran denied asthma attacks or that infection has been contracted easily from the respiratory condition.  The Veteran also denied episodes of respiratory failure that required
respiration assistance from a machine.  Treatment for the condition included Albuterol inhaler and nebulizer as well as Advair inhaler, both with good response and no side effects.  The Veteran was also indicated to use a steroid nasal inhaler on occasion during the spring time for allergic symptoms.  He denied having required
oxygen therapy, and functional impairment included difficulty with walking for extended periods of time.  On examination, the Veteran was noted to have positive for bilateral rhonchi consistent with his diagnosis with no other abnormalities noted.  Pulmonary function testing showed FEV1 (post-bronchodilator) of 74% predicted, and FEV1/FVC (post-bronchodilator) of 66.4.  X-rays indicated no significant abnormality.  The examiner indicated that the results of the PFT revealed mild obstructive defect with small airway narrowing.  This was consistent with his diagnosis.  The examiner indicated that the primary values used to make this determination were the decrease in FEV1.

On examination in February 2011, the Veteran reported that his symptoms would come and go and he would sometimes lose his voice.  Breathing machine and inhalers were indicated to be used and exacerbations would last approximately one week.  The Veteran was noted to smoke, but that he had cut down to 1/3 pack per day in the last few years.  Medications included inhaled bronchodilator (daily) and inhaled anti-inflammatory (daily).  Pulmonary function testing showed FEV1 (post-bronchodilator) of 91% predicted, and FEV1/FVC (post-bronchodilator) of 90%.     The examiner indicated that the spirometry was normal and there was no evidence of airways obstruction.  The Veteran was diagnosed with chronic bronchitis and the effect on occupation was increased absenteeism; the Veteran would miss 4-6 weeks of work due to his breathing.

On chest x-ray in August 2009, the Veteran's lungs were indicated to be clear and there was no significant abnormality noted.  

On October 8, 2014, the Veteran's representative submitted a statement contending that the Veteran's service-connected bronchitis and COPD had worsened.  As such, the matter was remanded for additional development.

The Veteran was afforded an additional VA examination dated in November 2016.  The Veteran was diagnosed with chronic COPD and chronic bronchitis.  The condition was indicated to require the use of  chronic low dose (maintenance) corticosteroids, intermittent courses or bursts of systemic (oral or parenteral) corticosteroids, and  daily use of systemic (oral or parenteral) high dose corticosteroids, as well as intermittent daily inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  Pulmonary function testing showed FEV1 (post-bronchodilator) of 45% predicted, and FEV1/FVC (post-bronchodilator) of 98%.  The examiner indicated that FEV1 most accurately reflected the Veteran's level of disability.  The examiner stated that he reviewed the conflicting medical evidence and found that the functional impact of veteran's lung condition created mild impairment in performing sedentary activity of employment and moderate to severe impairment in performing physical activity of employment such as walking, lifting, and climbing. The examiner stated that the medical evidence showed COPD would frequently cause respiratory symptoms, which were often worsened with exertion.   

The Board has also reviewed the Veteran's treatment records, but did not find symptoms for each appeal period that were worse than those presented in the VA examination reports.  Treatment records generally showed that the Veteran received treatment for breathing problems to include, bronchitis, chronic obstructive pulmonary disease, sinusitis, and sometimes emphysema.  Symptoms also included productive cough with greenish blood tinged sputum.  The Veteran was noted to be a smoker.  

Based on the foregoing, the Board finds that an evaluation in excess of 10 percent prior to July 22, 2009 have not been met.  The evidence during this appeal period indicates that the Veteran had FEV1 of 82% predicted and FEV1/FVC of 87.  A higher evaluation of 30 percent is not warranted unless FEV1 is 56 to 70 percent predicted or FEV1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted.

From July 22, 2009 to October 8, 2014, the Board finds that a 30 percent evaluation is warranted for the Veteran's service-connected lung disability.  The evidence during this period indicates that, as of the July 22, 2009 VA examination, the Veteran had test results indicating FEV1 of 74% predicted, and an FEV1/FVC of 66.4.  The results of the February 2011 examination were FEV1 of 91% predicted and an FEV1/FVC of 90%.  While the July 2009 examiner noted that the primary values used to make his determination were the decrease in FEV1 (which was in line with a 10 percent evaluation), the Board finds that benefit of the doubt should be afforded the Veteran and a higher evaluation should be awarded based on the FEV1/FVC score between 56 and 70 percent.  This warrants a 30 percent evaluation for this period, but no more.

On and after October 8, 2014, the Veteran's PFT test results indicated FEV1 (post-bronchodilator) of 45% predicted, and FEV1/FVC (post-bronchodilator) of 98%.  This indicates an evaluation of 60 percent, but no more, is warranted for the period beginning on October 8, 2014. 


ORDER

An evaluation in excess of 10 percent prior to July 22, 2009, for chronic bronchitis and COPD, is denied.

Entitlement to a 30 percent rating, for chronic bronchitis and COPD, from July 22, 2009 to October 8, 2014, is granted, subject to the laws and regulations governing the award of monetary benefits. 

An evaluation in excess of 60 percent on and after October 8, 2014, for chronic bronchitis and COPD, is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


